Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of the Remarks filed 12/16/2021, with respect to the rejections of Claims 1-7 under 35 U.S.C. 103 in view of WO 2017/033791 (D1) and JP 2010-227971 (D2) have been fully considered and are persuasive.  The rejections are hereby withdrawn. For this reason, along with rejections under 35 U.S.C. 112(b) that were not raised in the previous Office action, prosecution on this case remains open.
Applicant’s arguments, see pages 6-7 of the Remarks, with respect to the rejection of Claim 8 under 35 U.S.C. 102(a)(1) in view of WO 2017/033791 (D1) have been fully considered and are persuasive.  The rejection is hereby withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the amended claim language.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 8, the initialism “LCH” should be written out the first time it appears.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 7-9  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “A metallic worked article having a reduced thickness or a decreased diameter obtained through plastic work” in lines 1-2 is unclear. Firstly, what is obtained through plastic work? Based on the phrasing, this could be referring to either the metallic worked article or the reduced thickness/decreased diameter. Secondly, the terms “reduced” and “decreased” imply either that the thickness/diameter are smaller than larger reference values, or that they were previously different, higher values. However, the claim does not define a reference value for either the thickness or diameter (i.e. what the thickness and diameter are respectively reduced and decreased in comparison to), thus rendering the claim indefinite. Examiner notes that, since the claim is drawn only to the product in its finished state, for the purposes of determining patentability it is irrelevant whether or not its current dimensions are larger or smaller than they had been in a previous stage of manufacturing.
Further regarding Claim 1, the scope of the limitation “wherein when a light ray reflected by the worked surface is evaluated…in the direction of working and in the direction at right angles with the direction of working” in lines 8-15 is unclear. Firstly, what is the relationship between “a light ray reflected by the worked surface,” “the light ray reflected at an angle of 15 degrees with respect to a/the specular light in the [direction at right angles with the] direction of working,” “the light ray specularly reflected,” and “the light ray that is incident at 45 degrees” all meant to refer to the same light ray? Only one light ray is positively recited (“a light ray reflected by the worked surface”), but it is not clear if this is the same light ray referred to as being reflected at an angle of 15 degrees relative to a specular light or as being specularly reflected. Further, “the light ray that is incident at 45 degrees” does not appear to have a clear antecedent basis in the claim.
Claims 2 and 4 are rejected by virtue of their dependence upon Claim 1.
Regarding Claim 7, the scope of the preamble “A draw-ironed blank can which is a metallic worked article according to claim 1 made of an aluminum alloy obtained through draw-ironing work” is unclear. Claim 1 as presently amended already recites that the metallic worked article is a draw-ironed can that is obtained through draw-ironing work. Is Claim 7 meant to refer to the same draw-ironed can obtained through draw-ironing work as recited in Claim 1, or is the draw-ironed blank can of Claim 7 somehow different? 
Further regarding Claim 7, the scope of the limitation “wherein after the can is continuously produced in a number of 35,000” is unclear. The preamble of the claim is drawn to a product which is a singular can, yet this limitation appears to refer to a method step of producing 35,000 of the cans. Consequently, the claim appears to bridge multiple classes (i.e. product and method), which makes it difficult to understand the scope of protection sought. Further, it is not clear how a method step of producing 35,000 cans would serve to further limit the structure of the claimed invention per the preamble of the claim (i.e. the singular draw-ironed blank can); accordingly, for examination purposes this limitation will be treated as a product-by-process limitation and will thus not be given patentable weight.
Finally regarding Claim 7, the limitations “an arithmetic mean roughness Ra1” and “an arithmetic mean roughness Ra2” have already been recited in Claim 1. Are these the same arithmetic mean roughnesses, or are they different in some way?
Regarding Claim 8, the subject matter of the claim is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. For instance, the claim recites “a draw-formed can obtained by draw-forming a metallic disk is subjected to draw-ironing work using an ironing die,” which is written in a passive narrative format as opposed to an active format (i.e. “draw-forming a metallic disk to obtain a draw-formed can” and “using an ironing die to subject the draw-formed can to draw-ironing work”), which foments ambiguity regarding the steps being performed, as it is unclear whether it is meant to recite active step(s) of obtaining the draw-formed can and subjecting said can to draw-ironing work or if these are merely conditions which are met as the method is performed.
Claim 9 is rejected by virtue of its dependence upon Claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rostaing et al., hereinafter Rostaing (WO 2015/075324, provided by Applicant) in view of Hirota et al., hereinafter Hirota (WO 2018/079434, provided by Applicant). For text citations of Rostaing refer to US 2016/0288195, and for text citations of Hirota refer to US 2020/0071017.
Regarding Claim 1, Rostaing discloses a metallic worked article ([0001] lines 1-2) having a reduced thickness or a decreased diameter obtained through plastic work ([0025] lines 3-5; the metal is thinned out, i.e. the thickness is reduced, during a stretching process, i.e. plastic work), wherein on the worked surface thereof, the ratio Ra1/Ra2 of an arithmetic mean roughness Ra1 measured in a direction at right angles with the direction of working ([0090] lines 1-4; see ST in Figure 2) and an arithmetic mean roughness Ra2 measured in the direction of working (see SL in Figure 2) is from 0.5 to 1.5 (the roughness values CSL and CST of cap C made using the disclosed method are approximately 0.08 μm and 0.10 μm, respectively, resulting in a ratio of 0.8, which falls within the claimed range); wherein the plastic work is draw-ironing work ([0042] lines 1-2; stamping and stretching is interpreted as drawing and ironing).
Examiner note: the metallic worked article disclosed by Rostaing is a draw-ironed sealing cap ([0001] lines 1-2, [0042] lines 1-2), which is not a can. However, Claim 1 does not recite any structural limitations that distinguish the claimed draw-ironed can from the sealing cap of Rostaing, so this limitation of the claim is met.
Rostaing further discloses a method for evaluating optical characteristics of the surface of the sealing cap (see paragraphs [0106]-[0110]), but this method is not an LCH method. Hirota teaches a metallic worked article which is a draw-ironed can ([0001] lines 1-3), wherein when a light ray reflected by the worked surface is evaluated by an LCH method by using a multi-angle spectrophotometer ([0009] lines 2-5), the ratio L15w/L15h of a brightness value L15h of the light ray reflected at an angle of 15 degrees with respect to a specular light in the direction of working and a brightness value L15w of the light ray reflected at an angle of 15 degrees with respect to the specular light in the direction at right angles with the direction of working, is from 0.7 to 1.3 based on the light ray specularly reflected from the light ray that is incident at 45 degrees (see Figure 1, “regularly reflected light” is the specularly reflected light) in the direction of working and in the direction at right angles with the direction of working (the ratio L15w/L15h for Example 2 in Table 1 is 69.30/62.93, equaling 1.1, which falls within the claimed range), and the brightness value L15h in the direction of working is more than 50 (Example 2 in Table 1 has a L15h value of 62.93). These brightness values improve the degree of metallic luster maintaining stability as well as the appearance of the can due to the combination of the luster and brilliance ([0134] lines 10-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the metallic worked article disclosed by Rostaing such that when a light ray reflected by the worked surface is evaluated by an LCH method by using a multi-angle spectrophotometer, the ratio L15w/L15h is from 0.7-1.3 and the brightness value L15h is more than 50, as taught by Hirota, in order to improve the degree of metallic luster maintaining stability as well as the overall appearance of the can.
Regarding Claim 2, Rostaing does not explicitly disclose the arithmetic mean roughness Ra1 measured in the direction at right angles with the direction of working is not more than 0.030 μm; the minimum Ra1 shown by Rostaing is approximately 0.08 μm (see CST in Figure 3). However, it is noted that the objective of the method disclosed by Rostaing is to maintain the surface characteristics of the blank material as best as possible ([0018] lines 1-3). In the disclosed examples, cap C was made from a strip of metal having a surface roughness Ra of 0.08 μm ([0063] lines 1-3, [0085] lines 1-3), and the resulting roughnesses CSL and CST in the direction of working and the direction at right angles to the direction of working, respectively, were approximately 0.10 μm and 0.08 μm (see Figure 3), which are within 25% of the original roughness value. Rostaing states that the disclosed method could be used to manufacture a metallic worked article from a metal strip having a surface roughness Ra of 0.015 μm ([0012] lines 6-7); assuming a similar result as in the disclosed example, i.e. the surface roughnesses in the direction of working and the direction at right angles to the direction of working are both within 25% of the original value, the surface roughness in the direction at right angles to the direction of working would be no more than approximately 0.01875 μm, which falls within the claimed range of no more than 0.030 μm.
Regarding Claim 4, Rostaing discloses the metallic worked article is made of an aluminum alloy ([0001] lines 1-2).
Regarding Claim 7, the modified Rostaing discloses a draw-ironed blank can which is a metallic worked article according to Claim 1 (see discussion regarding Claim 1 above) made of an aluminum alloy ([0001] lines 1-2) obtained through draw-ironing work ([0042] lines 1-2; stamping and stretching is interpreted as drawing and ironing), wherein the ratio Ra1/Ra2 of an arithmetic mean roughness Ra1 measured on the outer surface of the can wall in the circumferential direction thereof ([0090] lines 1-4; see ST in Figure 2) and an arithmetic mean roughness Ra2 measured on the outer surface of the can wall in the direction of height thereof (see SL in Figure 2), is from 0.5 to 1.5 (the roughness values CSL and CST of cap C made using the disclosed method are approximately 0.08 μm and 0.10 μm, respectively, resulting in a ratio of 0.8, which falls within the claimed range). 
Examiner note: regarding the limitation “after the can is continuously produced in a number of 35,000,” the claims as set forth is only drawn to a singular can and thus does not require 35,000 cans being produced. Since the can of the modified Rostaing is capable of being produced 35,000 times, given enough time and materials, this limitation of the claim is met.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rostaing et al., hereinafter Rostaing (WO 2015/075324, provided by Applicant) in view of Takahashi et al., hereinafter Takahashi (US 2013/0205862). For text citations of Rostaing refer to US 2016/0288195.
Regarding Claim 8, Rostaing discloses a method of producing a draw-ironed blank can, characterized in that a draw-formed can obtained by draw-forming a metallic disk ([0065] lines 1-2 and [0072] lines 1-3; a metal blank is stamped, i.e. draw-formed, to form a draw-formed cup) is subjected to the draw-ironing work by using an ironing die ([0074] lines 1-2 and [0075]-[0076]; the draw-formed cup is stretched, i.e. draw-ironed, using a punch and stretching ring, i.e. ironing die), and the draw-ironing work is carried out under a wet condition ([0033] lines 1-2; the use of a lubricant implies a wet condition) and at an ironing ratio of not more than 50% ([0061] lines 3-4; “stretching rate” is interpreted as ironing ratio). 
Examiner note: the method disclosed by Rostaing produces a draw-ironed sealing cap ([0001] lines 1-2, [0042] lines 1-2), which is not a can. However, Rostaing states that this method is commonly used in the manufacturing of beverage cans and bottles ([0056] lines 1-3). Accordingly, it is clear that the method disclosed by Rostaing can also be used to produce the claimed draw-ironed blank can.
Rostaing is silent to the surface characteristics of the ironing die. Takahashi teaches (Figure 1) a method or producing a draw-ironed blank can ([0021] lines 1-4) characterized in that the ironing die (die part 3) used in the draw-ironing work is provided with a diamond film (carbon film 4; [0040] lines 1-3) and has a work surface of a surface roughness Ra of not more than 0.1 μm ([0030] lines 7-9). The advantages of these surface characteristics are providing high-slip surfaces with low adhesion and deposition of the alloy on the ironing die ([0003] lines 6-9 and [0010] lines 1-6). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a draw-ironed blank can disclosed by Rostaing such that the ironing die is provided with a diamond film and has a work surface of a surface roughness Ra of not more than 0.1 μm, as taught by Takahashi, in order to ensure a high-slip work surface with low adhesion and deposition of the alloy thereon. 
Regarding Claim 9, Rostaing is silent to a coolant. Takahashi teaches (Figure 1) draw-ironing work ([0021] lines 1-4) being carried out in the presence of a coolant (cooling medium L in intra-punch refrigerant flow channel 5 and intra-die refrigerant flow channel 6). The presence of the coolant in the punch and the die prevents rising temperatures thereof during operation, which helps to maintain the desirable surface qualities of the die ([0042] lines 10-14), as well as regulates the temperature of the die to prevent undesirable inconsistencies in the final products caused by thermal expansion and contraction of the die ([0043] lines 6-12). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a draw-ironed blank can disclosed by Rostaing such that the draw-ironing work is carried out in the presence of a coolant, as taught by Takahashi, in order to maintain the desirable surface qualities of the die and to prevent thermal expansion and contraction of the die, which lead to inconsistencies in the products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725